Case 3:20-cv-00103-SLH-KAP Document 25 Filed 10/29/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT WINTON, )
)
Plaintiff, )
)
VS. ) Civil Action No. 3:20-cv-103

) Judge Stephanie L. Haines
SUPERINTENDENT BARRY SMITH, et al., _ )
)
Defendants. )

MEMORANDUM ORDER

 

This is a civil rights case brought by Robert Winton (“Plaintiff”) relating to alleged abuse
he received while incarcerated at State Correctional Institution- Houtzdale (“SCI- Houtzdale’’).
This matter was referred to Magistrate Judge Keith A. Pesto for proceedings in accordance with
the Federal Magistrates Act, 28 U.S. C. § 636, and Local Civil Rule 72.D.

On May 28, 2020, Plaintiff commenced this matter by filing a motion to proceed in forma
pauperis attaching his Complaint as an exhibit thereto (ECF No. 1). Plaintiff was granted leave to
proceed in forma pauperis and his Complaint was docketed on July 24, 2020 (ECF No. 6).
Plaintiff's Complaint named Superintendent Barry Smith, Deputy Superintendent David Close,
Lieutenant Sinclair, and Unit Manager Darren Ginter as Defendants. After screening the
Complaint, Magistrate Judge Pesto recommended that the Complaint be dismissed with leave to
amend in part (ECF No. 5).

Plaintiff then filed an Amended Complaint on July 29, 2020 (ECF No. 8). In his Amended.
Complaint, Plaintiff named Unit Manager Darren Ginter, Corrections Officer I Myers, Corrections
Officer IJ John Doe, and Darryl M. Koif as Defendants. After screening the Amended Complaint,

on August 11, 2020, Magistrate Judge Pesto recommended that Plaintiffs Amended Complaint be
Case 3:20-cv-00103-SLH-KAP Document 25 Filed 10/29/20 Page 2 of 3

dismissed with leave to amend in part (ECF No. 11). On August 18, 2020, Plaintiff filed objections
to the Report and Recommendation filed at ECF No. 11 (ECF No. 13) and then filed a Second
Amended Complaint on September 8, 2020 (ECF No. 17).

In his Second Amended Complaint, Plaintiff alleges that he was verbally and physically
sexually abused by another prisoner on multiple occasions in February, 2019. Plaintiff alleges that
named Defendants Unit Manager Ginter and Corrections Officer Myers were aware of the assaults
but failed to protect him in violation of his constitutional rights. In his Second Amended
Complaint, Plaintiff also states that he informed Defendant Koif, a psychologist, and Defendant
Sergeant Reig (initially identified as Defendant John Doe) about the assaults. After screening the
Second Amended Complaint, on September 22, 2020, Magistrate Judge Pesto recommended that
the Second Amended Complaint should be served on Defendants Ginter and Myers and that the
claims against the remaining defendants should be dismissed for failure to state a clam (ECF No.
22). Plaintiff was notified that he had fourteen days to file objections to Magistrate Judge Pesto’s
Report and Recommendation at ECF No. 22 pursuant to 28 U.S.C.§636 (b)(1). On September 28,
2020, Plaintiff filed a document titled “Praecipe for Non-Objection to Order, Report and
Recommendation dated September 22, 2020” (ECF No. 23). In that document, Plaintiff indicates
that he does not wish to object to the Order, Report and Recommendation dated 9/22/20. As such,
no party has filed objections and the time to do so has expired.

After a review of the documents of record in this matter and the Report and
Recommendation (ECF No. 22) under the “reasoned consideration” standard, see EEOC V. City
of Long Branch, 866 F.3d 93, 100 (3d Cir. 201 7) (standard of review when no timely and specific
objections are filed), the Court will accept in whole the findings and recommendations of

Magistrate Judge Pesto in this matter. Magistrate Judge Pesto correctly concluded that, despite
Case 3:20-cv-00103-SLH-KAP Document 25 Filed 10/29/20 Page 3 of 3

opportunities to do so, Plaintiff failed to make a claim against Defendants Koif and John Doe (now
identified as Sergeant Reig). Further, it appears that Plaintiff's Second Amended Complaint
adequately alleges a failure to protect claim against Defendants Ginter and Myers.

Accordingly, the following order is entered:

AND NOW, this 29" day of October, 2020, for the reasons set forth in Magistrate Judge
Keith A. Pesto’s Report and Recommendation (ECF No. 22), which is adopted in whole as the
opinion of the Court, it is ORDERED that Plaintiffs claims against Defendants Koif and John Doe
are hereby DISMISSED WITH PREJUDICE. The clerk is ordered to terminate this matter as to

Defendants Koif and John Doe.

  

 

 

sof ll

< Stephanie L. Haines
United States District Judge

 
 
